PURNELL, District Judge (dissenting).
I cannot concur in the foregoing opinion. Upon the facts agreed and the law stated, it is evident to my mind that Congress did not mean by section 67f of the bankruptcy act of July 1, 1898, c. 541, 30 Stat. 565 [U. S. Comp. St. 1901, p. 3450], to provide for the maintenance or preservation of liens such as those set out in this case. If the attachments were void, no lien was acquired thereunder, and, if void for one purpose, they were void for all purposes. They were not in favor of the bankrupt, but for debts due by him, and I cannot agree that even under the act of Congress a court of bankruptcy can convert a debt or liability into an asset. The trustee, under the bankrupt law, takes only such property as the bankrupt is entitled to. He was not only entitled to nothing under these attachments, but he was the debtor whose property was attached.
And as to the other question, to wit, the allowance of reasonable compensation to attorneys who represented attaching creditors, and whose proceedings produced the fund, if the fund is to be retained in the bankrupt court, I concur in the opinion that there should be allowance of reasonable compensation; but as to the other question I most respectfully dissent.